PER CURIAM.
The Appellant, Ronnie Cummings, seeks review of an order summarily denying his motion for postconviction relief, which he filed pursuant to Florida Rule of Criminal Procedure 3.850. The State concedes error. Based on our review of the record, we conclude the trial court erred because the order does not set forth sufficient reasons for the summary denial, nor does it contain sufficient references to the portions of the record conclusively refuting the claims. See generally Patton v. State, 784 So.2d 380 (Fla.2000). The order summarily denying postconviction relief is therefore reversed. The cause is remanded for the trial court to either grant an evidentiary hearing or enter an order containing sufficient reasons and record attachments supporting a summary denial.
REVERSED and REMANDED with instructions.
SAWAYA, COHEN and JACOBUS, JJ., concur.